The motion for change of venue is based on that part of I. C. A., sec. 5-404, reading as follows:
". . . . and provided, further, that in all actions against any corporation organized under the laws of the State of Idaho, suit or action shall be commenced and tried in any county of this State where the defendant has its principal place of business or in the county in which the cause of action arose."
The paper containing the alleged libelous matter was circulated and published in Bannock county, and the cause of action arose therein if the article was libelous. The underscored *Page 338 
portion of the quoted statute is the part which calls for construction.
The rule is stated in 17 Rawle C. L. 370, sec. 120, as follows:
"Civil actions for libel are transitory in their nature, and it is very generally held that such an action may be brought in any jurisdiction where the libelous article was published or circulated, even though the article was written or printed elsewhere."
(See, also, 37 C.J. 18, sec. 320; Tingley v. Times-MirrorCo., 144 Cal. 205, 77 P. 918; Buck v. James McClatchy Pub.Co., 105 Cal. App. 248, 287 P. 364; Oklahoma Pub. Co. v.Kendall, 96 Okl. 194, 221 P. 762; State v. District Court,129 Okl. 210, 264 P. 154; Louisville Press Co. v. Tennelly,105 Ky. 365, 49 S.W. 15, 20 Ky. Law Rep. 1231.)